80 F.2d 1012 (1936)
HOUBIGANT, Incorporated, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 102.
Circuit Court of Appeals, Second Circuit.
January 17, 1936.
Allen G. Gartner, of Washington, D. C., for petitioner.
Frank J. Wideman, Asst. Atty. Gen., and J. Louis Monarch and Maurice J. Mahoney, Sp. Assts. to Atty. Gen., for respondent.
Murray, Hollaman & Lockwood, of New York City (R. D. Murray and Edward H. Lockwood, both of New York City, of counsel), for Doshi Trading Co., Limited, amicus curiæ.
Before MANTON, AUGUSTUS N. HAND, and CHASE, Circuit Judges.
PER CURIAM.
Decision affirmed.